          Case 4:14-cr-00031-CDL-MSH Document 51 Filed 07/29/20 Page 1 of 1

‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:14-CR-31-001 (CDL)

              PERLEY PERKINS, JR.


On May 8, 2018, the supervised release period of 36 months commenced. Perley Perkins Jr., has
complied with the rules and regulations of supervised release, has met the criteria for early
termination as outlined in the Monograph 109 as approved by the Administrative Office of the
United States Courts, and is no longer in need of supervision.


                                                              Respectfully submitted,




                                                              Jeannie P. Grizzard
                                                              Drug & Alcohol Treatment Specialist

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.


       Dated this      29th        day of             July              , 2020.




                                                             S/Clay D. Land
                                                             CLAY D. LAND
                                                             U.S. DISTRICT COURT JUDGE
